DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election filed 3/14/2022, with traverse of group I, claim 1-8 is acknowledged.  The traversal is on the ground(s) that sufficient reasons and/or examples justifying a Restriction Requirement have not been presented.  This is not found persuasive because, as evidenced by the statement of rejection below, groups I-II don't share a special technical feature that makes a contribution over the prior art.  The requirement is still deemed proper and is therefore made FINAL.
Claim Status
Claim 9-15 are withdrawn from consideration.
Claims 1-8 being examined on their merits.
Claims 1-15 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed September 17, 2020, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.
Claim Objections
Claim 5 objected to because of the following informalities:  Claim 5 recites, “…said ash, additional,” should read   “…said ash OR additional.”
Claim 8 objected to because of the following informalities:  Claim 8 recites, “…yard slab, a cable,” should read   “…yard slab OR a cable.”
	Appropriate correction is required.

Claim Interpretation
For claim 1, the limitation of, “ash,” as applied by the instant specification in page 3, “The ash used to manufacture the electrolyte 103 may be fly ash, bottom ash, or their mixture…In terms of the invention it is an essential observation that ash contains plenty of ionizable compounds, especially aluminum and silicon oxides,” will be interpreted as “ash.”
For claim 1, the limitation of, “graphite chalk,” is not a known term in the art and will be treated as “graphite material.”
For Claim 6, the limitation of, “whereby the voltage source is arranged to operate at least as a primary battery,” is considered functional language. MPEP 2114 (II)
Claim 7, the limitation of, “ whereby the voltage source is arranged to operate as a secondary, i.e. rechargeable, battery,” is considered functional language. MPEP 2114 (II)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “terminals” in claims 1, 6 and 7 is used by the claim to mean “electrodes,” while the accepted meaning is “terminal provided for electrical contact to load.” The term is unclear because the specification does not clearly redefine the term.

The limitation of claim 2, “…the main components are said ash and water,” where the definition of “main component,” supplied by the instant application page 3 is, “ main component it is meant that the proportion of said ash, in percent by weight, in the electrolyte 103 is greater than the proportion of any other component used for its manufacture.” The two comparable components ash and water cannot by this definition both be main components. 

Regarding claim 7, the phrase "i.e." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 2-5 and 8 are rejected for dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires ash as the main component, claim 2 requires water and ash as the main components thereby not further limiting claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (US2018/0076478A1) in view of Maulana et al. (Preparation and Characterization of Fly Ash/PVdF-PAN Composite Polymer Electrolyte Membranes and their Potential Use for Li-ion Batteries, International Journal of ChemTech Research Vol.9, No.05 pp  831-844).
	As to claim 1, Mimura discloses a voltage source including two electrically conductive terminals with an electrolyte between them [0061], and at least one of said electrically conductive terminals is made of a graphite material (carbonaceous material for negative electrode includes examples of natural and artificial graphite [0214]).
	Mimura discloses a solid electrolyte for batteries but is silent with respect to the electrolyte containing ash as a main component. 
	In the same field of endeavor, Maulana discloses a solid electrolyte for batteries (electrolyte membranes prepared with addition of fly ash show better characteristics with respect to Li-ion batteries application. [Abstract]), and further teaches a mixture in which the main component is ash (fly ash concentration of 15% to 10% PVdF/PAN obtaining a homogenous polymer-fly ash solution. [Experimental 2.2])
	Where the use of fly ash in an electrolyte membrane may increase the mechanical and conductivity properties of the membrane [Abstract].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mimura to incorporate the fly ash of Maulana to increase the mechanical and conductivity properties of the membrane.
It should be note that the limitation, “ ash produced in a power plant or an incineration plant,” is treated as product by process claim, where the cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
	
As to claim 2 and 3, claims 2 and 3 are considered product-by-process claims; where claim 2 recites, “electrolyte is a paste,” and where claim 3 recites, “solid material formed by allowing aluminum and silicon oxide in said ash to react with each other, so that following this reaction the electrolyte hardens”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  Mimura discloses an electrolyte in solid form.

As to claim 4, the rejection of claim 3 is incorporated, claim 4 is considered product-by-process claims; where claim 4 recites, “solid material formed by reducing the carbon content in ash produced in a power plant or an incineration plant, and by mixing water with the resulting carbon-depleted ash.”  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  Mimura discloses an electrolyte in solid form.

	. 
	As to claim 5, Maulana further discloses electrolyte with an additional activator of “acetone,” (experiments were performed by preparing various concentration (0, 5, 10, 15% wt. of fly ash) of homogeneous fly ash dispersion in DMF/Acetone solvent mixture [2.2, p. 832]).
	Where the addition of acetone acts as a dispersive agent for the fly ash. [2.2, p832] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mimura to incorporate the acetone as a dispersive agent  of Maulana to prepare a more homogenous mixture.

	

	
	

	As to claim 6, Mimura discloses said terminals are different materials (positive electrode selected from Co, Ni, Fe, Mn, V, and Cu [0201]…carbonaceous material for negative electrode includes examples of natural and artificial graphite [0214]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (US2018/0076478A1), in view of Maulana et al. (Preparation and Characterization of Fly Ash/PVdF-PAN Composite Polymer Electrolyte Membranes and their Potential Use for Li-ion Batteries, International Journal of ChemTech Research Vol.9, No.05 pp  831-844), as applied to claims 1-6 above, and in further view of Yang et al. (CN107768712A).
	As to claim 7, Modified Mimura discloses a solid electrolyte for batteries but is silent with respect to both electrodes be the same material.	
	In the same field of endeavor Yang discloses a solid electrolyte for batteries (A preparation method of lithium ion cell solid electrolyte [Abstract]), and further teaches a graphite cathode (prepared by the step 1 to step 4 of the method, the positive pole piece [Abstract]).
	Preparation method of lithium ion cell solid electrolyte film provided by the invention…improve the first charging and discharging efficiency of lithium ion battery, [Example 3].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mimura to incorporate the teachings of Yang to improve the first charging and discharging efficiency of lithium ion battery, [Example 3].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (US2018/0076478A1), in view of Maulana et al. (Preparation and Characterization of Fly Ash/PVdF-PAN Composite Polymer Electrolyte Membranes and their Potential Use for Li-ion Batteries, International Journal of ChemTech Research Vol.9, No.05 pp  831-844), as applied above to claims 1-6, and in further view of Holmes et al. (First Steps First Steps in Developing Cement-Based eloping Cement-Based Batteries to Power Cathodic Protection of Embedded Steel in Concrete, Technological University Dublin, 2015  ).

	As to claim 8, Modified Mimura discloses a solid electrolyte for batteries but is silent with respect to the voltage source forming an article of a building, furniture, or road element.	
	In the same field of endeavor Holmes discloses a solid electrolyte for batteries (Battery housed in metal can Figure 6)
	

    PNG
    media_image1.png
    346
    530
    media_image1.png
    Greyscale

(Figure 6 annotated)

	And further teaches cement based batteries can be incorporated into a cladding panel and fixed onto a structure [Methodology]. 
	A lot of work is ongoing to reduce the environmental impact of cement-based materials while still maintaining performance. This includes replacing cement with supplementary cementitious materials such as ground granulated blastfurnace slag and pulverized fuel ash.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mimura to incorporate ash filler in cement of Holmes to provide battery storage within buildings to reduce waste ash environmental impact and provide broader market opportunities.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728


/Maria Laios/Primary Examiner, Art Unit 1727